Citation Nr: 0618563	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965, February 1968 to January 1977, and July 1977 to July 
1986.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2004 
and January 2005 of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
a compensable rating for bilateral hearing loss. 


FINDING OF FACT

On June 9, 1006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he intended to withdraw his appeal seeking a compensable 
rating for bilateral hearing loss; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA applies 
in the instant case.  However, given the veteran's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on June 9, 2006, 
the veteran withdrew his appeal seeking a compensable rating 
for his bilateral hearing loss.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter. 

ORDER

The appeal seeking a compensable rating for bilateral hearing 
loss is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


